Title: From George Washington to Michael Jenifer Stone, 15 June 1785
From: Washington, George
To: Stone, Michael Jenifer



Mount Vernon 15th June 1785

I have ⟨re⟩ceived your letter of the 3d Instt, and have sent it to Mr Hartshorne the Company’s Treasurer for Entry—he being authorized by the Board of Directors to receive Subscriptions until the deficiency is made up.
The 15th of next ⟨Mon⟩th, or before, the Sum of five pounds on each share ⟨is⟩ to be paid to the Treasurer, and on or before the first day of October next, the further Sum of Fifty shillings on each share is likewise to be paid to him. I am Sir Yr Most Obedt Servt

Go: Washington

